DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25 – 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2021.

Summary
The Amendment filed on 27 October 2021 has been acknowledged. 
Claims 1 – 24 have been amended. 
Currently, claims 1 – 24 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2016/0364823) in view of Chu et al. (Hereinafter Chu) (US 2018/0197418).

As per claim 1, Cao discloses a non-transitory computer readable medium storing instructions for simulating vehicle ridesharing, the instructions being executable by at least one processor to cause the at least one processor to perform a method, the method comprising: 
receiving a first input of a geographical area (Figure 2C; via entering pickup location); 
accessing map information of roadways in the geographical area (See at least figure 2C and 2D; via accessing map information of the road and pickup location on the geographical area); 
receiving a second input indicative of at least one scenario of ridesharing demand in the geographical area (See at least abstract; via A plurality of ride-sharing requests is sent to the service server, and each of the ride-sharing requests comprises the second current location and the second travel destination); 

a recommendation for improving the performance level by changing a number of the plurality of virtual vehicles designated to transport the virtual passengers (See at least paragraph 284; via Most recommendation engines use complex algorithms to analyze driver behavior and suggest recommended activities that employ personalized collaborative filtering, which use multiple agents or data sources to identify behavior patterns and draw conclusions. This approach helps determine that numerous drivers who have same or similar type of behavior in the past may have to perform one or more similar activities in the future. Many systems use expert adaptive approaches. These techniques create new sets of suggestions, analyze their performance, and adjust the recommendation pattern for similar behavior of drivers. This lets systems adapt quickly to new trends and behaviors. Rules-based systems enable businesses to establish rules that optimize recommendation performance);

determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles; and 
providing an output representative of the determined performance level associated with the plurality of virtual vehicles.  
Chu teaches elements of: 
initiating a transportation simulation of the at least one scenario of ridesharing demand in the geographic area to simulate rides of the plurality of virtual vehicles transporting the virtual passengers along the roadways (See at least Figure 9 and 10, and paragraph 216 – 223; creating prediction models to determine predicted arrival time based on ridesharing demands and various information related to the ridesharing demand) ; 
determining, based on the transportation simulation, a performance level associated with the plurality of virtual vehicles (See at least paragraph 34 – 35 and 153; via based on prediction model, performance is evaluated for ridesharing providers); and 
providing an output representative of the determined performance level associated with the plurality of virtual vehicles (See at least paragraph 153 and 161; display performance of ridesharing vehicles).  
	Cao and Chu are in analogous art of simulating ridesharing based on input data of user and presenting/offering rideshare means to the requester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include initiating a transportation simulation of the at least one scenario 


As per claim 2, Cao discloses wherein the map information include one or more indicators of driving velocity on the roadways in the geographical area (See at least paragraph 107, 268 and 293).  

As per claim 3, Cao discloses wherein the map information include one or more indicators of traffic regulations associated with the roadways in the geographical area (See at least paragraph 253).  

As per claim 4, Cao and Chu disclose wherein the second input include an identification of a pick-up region in the geographical area and a drop-off region in the geographical area, wherein the pick-up region is a larger area than the drop-off region (Chu, See at least paragraph 217 and 235).  

As per claim 5, Cao and Chu disclose wherein the second input selection include an identification of a pick-up region in the geographical area and a drop-off region in the geographical area, wherein the drop-off region is a larger area than the pick-up region (See at least paragraph 217 and 235).  

As per claim 6, Cao discloses wherein the second input include an indication of a number of virtual passengers for the at least one scenario of ridesharing demand (Cao, See at least paragraph 217).  

As per claim 7, Cao discloses wherein the third input include: 
a number of the plurality of virtual vehicles designated to transport the virtual passengers, a capacity for the plurality of virtual vehicles designated to transport the virtual passengers, a type of the plurality of virtual vehicles designated to transport the virtual passengers, or any combination thereof (See at least paragraph 9).  

As per claim 8, Cao discloses outputting a recommendation for improving the performance level of the plurality of virtual vehicles further comprises changing the capacity for the plurality of virtual vehicles designated to transport the virtual passengers, the type of the plurality of virtual vehicles designated to transport the virtual passengers, or any combination thereof (See at least paragraph 93).  

As per claim 9, Cao discloses wherein the third input include identification of at least one of the plurality of virtual vehicles as a fixed-line vehicle and a route of the fixed-line vehicle (See at least paragraph 93).  

As per claim 10, Cao discloses wherein the third input include identification of at least some of the plurality of virtual vehicles as being part of a fixed-line service and the method may include: 
receiving information indicative of past demand of actual passengers of the fixed-line service (See at least paragraph 93 and 136).  

As per claim 11, Cao and Chu disclose wherein the third input include identification of at least some of the plurality of virtual vehicles as being part of a fixed-line service, and the method may include: 
outputting a recommendation for improving the performance level of at least one of the plurality of virtual vehicles by changing at least one route associated with the fixed-line service (Chu, see at least paragraph 144 and 210 – 211).  

As per claim 12, Cao and Chu disclose wherein the third input include identification of at least some of the plurality of virtual vehicles as being part of a fixed-line service, and the method may include:  52Attorney Docket No. 13995.0036 
outputting a recommendation for improving the performance level of at least one of the plurality of virtual vehicles by changing at least one pick-up location associated with the fixed-line service (Chu, See at least paragraph 157).  

As per claim 13, Cao and Chu disclose wherein the third input include identification of at least some of the plurality of virtual vehicles as being part of a fixed-line service, and the method may include: 
outputting a recommendation for improving the performance level of at least one of the plurality of virtual vehicles by changing a schedule associated with the fixed-line service (Chu, See at least paragraph 157).  

As per claim 14, Cao and Chu disclose wherein the third input include identification of some of the plurality of virtual vehicles as fixed-line vehicles and others of the plurality of virtual vehicles as on-demand vehicles (Chu, see at least paragraph 170).  

As per claim 15, Cao and Chu disclose 
outputting a recommendation for improving the performance level of the plurality of virtual vehicles by changing a ratio between a number of fixed-line vehicles, a number of on-demand vehicles, or any combination thereof (Cao, see at least paragraph 189).  

As per claim 16, Cao and Chu disclose outputting a recommendation for modifying service hours for one or more of the plurality of virtual vehicles (Chu, see at least paragraph 157).  

As per claim 17, Cao and Chu disclose outputting a recommendation for improving the performance level of at least one of the plurality of virtual vehicles by identifying at least one of 

As per claim 18, Cao and Chu disclose receiving a location of at least one terminal for the plurality of virtual vehicles (Chu, see at least paragraph 197 and 198).  

As per claim 19, Cao and Chu disclose identifying locations for virtual bus stops in the geographical area, wherein the virtual bus stops are accessible to pedestrian traffic and enable passenger pick-up (Chu, see at least paragraph 202).  

As per claim 20, Cao and Chu disclose determining a starting point and a desired destination for at least one of the virtual passengers, wherein the transportation simulation may include determining at least one pick-up location for the at least one virtual passenger distant from a corresponding starting point (Chu, see at least abstract, paragraph 197 – 199).   

As per claim 21, Cao and Chu disclose receiving an additional input selection including details of one or more passenger-service parameters; and 
presenting a recommendation for improving the performance level of at least one of the plurality of virtual vehicles by changing the one or more passenger service parameters (Chu, see at least paragraph 208).  

As per claim 22, Cao and Chu disclose identifying in the transportation simulation at least one virtual passenger that the plurality of virtual vehicles failed to pick-up; and 


As per claim 23, Cao and Chu disclose prior to providing a recommendation, initiating at least one additional transportation simulation to confirm that the recommendation improves the performance level of the plurality of virtual vehicles (Chu, see at least paragraph 169).  

As per claim 24, Cao and Chu disclose 
displaying a timeline of the transportation simulation for each of the plurality of virtual vehicles, wherein the timeline shows when a virtual vehicle transported at least one virtual passenger (Chu, see at least paragraph 36); 
displaying a map presenting the locations of each of the plurality of virtual vehicles during the transportation simulation (Chu, see at least figure 11); and 
displaying statistics of a transportation service provided to the virtual passengers (Chu, see at least figure 18).

Response to Arguments
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 1 - 24 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cao and in further view Chu, however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662